*537The opinion of the court was delivered by
Man Syckel, J.
The Grand Lodge of New Jersey, Knights of Pythias, is a corporation organized under the laws of New Jersey. The Henry Clay Lodge, No. 45, Knights •of Pythias, is an unincorporated company and voluntary association, consisting of more than seven persons, organized for social, charitable and benevolent purposes, organized under a charter granted to it by the said Grand Lodge. The 'Grand Lodge has appellate jurisdiction over the subordinate lodges, and an appeal lies from the Grand Lodge to the Supreme Lodge of the Knights of Pythias, which is a corporation organized under the laws of the District of Columbia. 'The regular weekly benefits paid by Henry Clay Lodge to •sick members in good standing are $6 per week. In the month of June, 1889, the relator was a member in good standing. During that month the relator was charged with ■entering into a conspiracy with certain other members of the association to black-ball, without cause, all. applicants.for admission, and thereby prevent an increase of the membership. In execution of this corrupt agreement, it was alleged that the relator did subsequently black-ball an applicant for membership without any just reason.
The result of the trial before the Henry Clay Lodge was that the relator was found guilty, and suspended from the lodge for the term of ninety-nine years. , The relator thereupon appealed,to the Grand .Lodge, which.-, dismissed his appeal and affirmed the action of the subordinate lodge.
The relator then applied to this court for a writ of mandamus to the Henry Clay Lodge and to the Grand Lodge to reinstate him in his said membership.
That mandamus is the appropriate remedy to effect the 'restoration of a member of a private corporation who has been irregularly removed from membership is res adjudioata in this court. Sibley v. Carteret Club, 11 Vroom 295.
In determining whether courts will take jurisdiction, a distinction must be observed between cases in which the association subjects its members to discipline for immoral conduct *538or for violation of the rules of the order, and those instances in which the member appeals to the courts to secure property-rights or to enforce money demands.
In regard to matters of discipline, the courts will not interfere against the decision of the members of a club professing to act under its rules, unless it can be shown either that the rules are contrary to natural justice, or that what has been done is contrary to the rules, or that there has been malafides or malice in arriving at the decision, or refusal to give the member a hearing.
Such is the rule declared in Dawkins v. Antrobus, 17 L. R., Ch. Div. 615, affirming the decision of Jessel, Master of the Rolls.
The weight of authority in this country is to a like effect. Bac. Benef. Soc., §§ 105, 106, and cases cited; Livingston v. Trinity Church, 16 Vroom 230.
In the case before us the prosecutor rests his right to relief upon the allegation that the proceedings against him are irregular and illegal, when tested by the rules aud constitution and by-laws of the defendant association.
Assuming this to be true, we think that he has been premature in invoking the aid of this court before he has exr hausted the remedies to which he may resort within the .organization itself. . -:
Under the rules of the order, to which he voluntarily subr scribed, he had an appeal to the Grand Lodge, to which he resorted in this case without success. Prom the Grand Lodge an appeal lies to the Supreme Lodge, and it is provided by the constitution of the Supreme Lodge that unless an appeal be taken from the decision of the Grand Lodge, the decision of the -Grand Lodge shall- be conclusive. Notice of appeal has been given by the relator, but has not as yet been prosecuted to effect.
The Supreme Court of Pennsylvania holds that a member of a mutual benefit society must resort, for the correction of an alleged wrong done to him as such member, to the tribunals of the society; and the judgment of such tribunals, *539when resulting fairly from the application of the rules of the-society, is final. McAlees v. Supreme Order of the Iron Hall, 13 Atl. Rep. 755.
The same rule has been adopted in Massachusetts. Chamberlin v. Lincoln, 129 Mass. 70; Kauber v. Supreme Lodge, 137 Id. 368.
In Laford v. Deems, 81 N. Y. 508, the New York Court of Appeals refused to intervene, on the ground that courts-should not, as a general rule, interfere with the contentions and quarrels of voluntary associations, so long as the government is fairly and honestly administered, and those who have-grievances should be required in the first instance to resort to-the remedies for redress provided by their rules and regulations.
If there is a-right of appeal to a tribunal of the organization, a mandamus will notissue until that remedy is exhausted. Members of such associations, having voluntarily constituted tribunals to adjust their differences, should not be permitted to resort to courts of justice to set aside the illegal awards of such tribunals, as long as there is another body which has-power to reverse the sentence, and which has not been appealed to. The presumption is that the superior court will correct any illegal decision in the forum below. Screwsmen Association v. Benson, 76 Tex. 552; Harrington v. Workingmen’s Association, 70 Ga. 340.
Bauer v. Samson Lodge, Knights of Pythias, reported in 102 Ind. 262, draws a clear distinction between one who is asserting a claim to money due upon the terms of the contract entered into, and one who presents a question of discipline, of policy or of doctrine of the order or fraternity to which he belongs. The Indiana court maintained that in the latter-case the member must resort to the method of procedure prescribed by the association before invoking the power of the-courts.
There is no good reason why he should be permitted to-repudiate the engagement into which he enters to submit to-the by-laws, rules and regulations of the order.
*540It is quite apparent that the efficiency of such organizations ■cannot be maintained if a member may at his pleasure remove such controversies into the civil courts, to the exclusion of the tribunals which have been established for their adjudication.
The suggestion that the Supreme Lodge is a foreign corporation, over which this court can exercise no jurisdiction, and that, therefore, the relator should not be required to resort to ..his appeal, has not, in my judgment, any controlling force.
If, after review in the-Supreme Lodge, there remains in the proceedings and judgmentagainst the relator any such illegality -as will give him a standing in this court, he may sue for relief, and the asssociations now defendant here will still be ■within the reach of the mandatory writ.
The mandamus should be denied, with costs.